FILED
                            NOT FOR PUBLICATION                              JUL 18 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANNA MARIA ALBERGHETTI;                          No. 10-56311
BONNIE POINTER, on Behalf of
Themselves and All Others Similarly              D.C. No. 2:09-cv-05735-SVW-
Situated,                                        CW

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

CORBIS CORPORATION,

              Defendant - Appellee.



ANNA MARIA ALBERGHETTI;                          No. 10-56400
BONNIE POINTER, on Behalf of
Themselves and All Others Similarly              D.C. No. 2:09-cv-05735-SVW-
Situated,                                        CW

              Plaintiffs - Appellees,

  v.

CORBIS CORPORATION,

              Defendant - Appellant.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                         Argued and Submitted June 7, 2012
                               Pasadena, California

Before: B. FLETCHER, WARDLAW, and BYBEE, Circuit Judges.

      Anna Maria Alberghetti and Bonnie Pointer appeal from (1) the district

court’s grant of summary judgment to Corbis Corp.; (2) its denial of appellants’

amended motion for class certification; (3) its denial of appellants’ motion to alter

or amend the judgment; and (4) the award of attorney’s fees to Corbis. Corbis

cross-appeals the district court’s denial of its motion to dismiss, its failure to award

attorney’s fees for Corbis’s work on the motion to dismiss on copyright

preemption grounds, and its use of an inappropriate hourly rate in computing

attorney’s fees. We have jurisdiction under 28 U.S.C. § 1291. For the reasons that

follow, we affirm in part, reverse in part, and remand for recalculation of the

attorney’s fees award.

      1. The district court properly granted summary judgment to Corbis on the

ground that the appellants’ claims were barred by the applicable two-year statute of

limitations. See Cusano v. Klein, 264 F.3d 936, 950 (9th Cir. 2001) (“The statute

of limitations for infringement of the right of publicity in California is two years.”



                                            2
(citing Cal. Code Civ. Proc. § 339)). The single-publication rule applied to the

images posted on Corbis’s website, and appellants did not bring this action until

August 2009, three years after the last image was posted in August 2006. See Oja

v. U. S. Army Corps of Eng’rs., 440 F.3d 1122, 1133 (9th Cir. 2006) (the single

publication rule should be applied to the vast majority of Internet publications).

      The district court also properly held that the statute of limitations for right of

publicity actions applied to appellants’ claims, because the “‘nature of the right

sued upon,’” Hydro-Mill Co. v. Hayward, Tilton and Rolapp Ins. Assocs., 10 Cal.

Rptr. 3d 582, 589 (Cal. Ct. App. 2004) (quoting Marin Healthcare Dist. v. Sutter

Health, 127 Cal. Rptr. 2d 113, 121 (Cal. Ct. App. 2002)), was appellants’ rights to

commercial use of their personas and likenesses. See Cal. Civ. Code § 3344(a)

(providing a cause of action for the unauthorized use of another’s “name,”

“photograph,” or “likeness” for commercial purposes).1

      2. The district court did not abuse its discretion in denying appellants’

motion for class certification on due process and inadequate representation


      1
        Corbis urges us to rule on the question of whether the district court erred in
denying its motion to dismiss because the Copyright Act preempts appellants’ right
of publicity claim. Because we affirm the district court’s grant of summary
judgment on statute of limitations grounds, we need not address this argument to
resolve this appeal. See Golden Nugget, Inc. v. Am. Stock Exch., Inc., 828 F.2d
586, 590 (9th Cir.1987) (we may affirm the judgment of the district court on any
basis finding support in the record).

                                           3
grounds. Notice would be extremely difficult, if not impossible, for the proposed

class of all California residents whose images appeared in the Corbis photography

archive. See Fed. R. Civ. P. 23(c)(2); Valentino v. Carter-Wallace, Inc., 97 F.3d

1227, 1234 (9th Cir. 1996). Moreover, both Alberghetti and Pointer asserted in

their depositions that they wished to represent only artists. See Blake v. Arnett, 663

F.2d 906, 914 (9th Cir. 1981) (“What zeal are the representatives likely to show in

defending the claims of persons whose claims the representatives wish to deny?”).

      3. The district court did not abuse its discretion in denying appellants’

motion to alter or amend the judgment. Because the single publication rule was

well-established under California law at the time appellants filed their action, see

Shively v. Bozanich, 80 P.3d 676, 689 (Cal. 2003), appellants failed to show an

“intervening change in controlling law.” United Nat’l. Ins. Co. v. Spectrum

Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009) (stating the standard for

altering or amending a judgment under Federal Rule of Civil Procedure 59(e)).

Nor did appellants show how the district court’s grant of summary judgment was

so “manifestly unjust” as to justify reopening the case to allow them to add Shirley

Jones as an additional named plaintiff. Id.; see also Lidie v. State of Cal., 478 F.2d

552, 555 (9th Cir. 1973) (“[W]here the original plaintiffs were never qualified to




                                           4
represent the class, a motion to intervene represents a back-door attempt to begin

the action anew, and need not be granted.”).

      4.   The district court excluded attorney’s fees incurred in the preparation of

Corbis’s motion to dismiss on Copyright Act preemption grounds, reasoning that

those expenses were not reasonably incurred because Corbis’s arguments were

barred by clear and controlling Ninth Circuit authority and because appellants’

claims were time-barred. This latter finding was clearly erroneous. In fact, named

plaintiff Judy Tenuta, whose claims were not time-barred, was still a party to the

action at the time Corbis filed the motion. Moreover, under our precedent,

Corbis’s motion to dismiss on copyright preemption grounds was not so lacking in

merit as to be unreasonable.

      In calculating the lodestar, the district court used an hourly rate of $350 for

both associates and partners. It reached that rate by relying solely upon figures

cited in the December 2007 National Law Journal. However, the National Law

Journal report referred to national, not California, averages. Therefore, reliance

on the national rate of approximately $350 an hour was erroneous. See Nichols v.

City of Taft, 66 Cal. Rptr. 3d 680, 687 (Cal. Ct. App. 2007) (the lodestar figure is

calculated using the reasonable rate for comparable legal services in the local

community). We therefore vacate the award of attorney’s fees and remand for


                                           5
recalculation of the award, which is to include attorney’s fees for work on the

motion to dismiss and the proper hourly rate.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

                   Each party shall bear its own costs.




                                          6